SCHEDULE A TO THE EAGLE SERIES TRUST SUBADVISORY AGREEMENT BETWEEN EAGLE ASSET MANAGEMENT, INC. AND EAGLE BOSTON INVESTMENT MANAGEMENT, INC. As compensation pursuant to section 4 of the Subadvisory Agreement between Eagle Asset Management, Inc. (the “Manager”) and Eagle Boston Investment Management, Inc. (the “Subadviser”), the Manager shall pay the Subadviser a subadvisory fee, computed and paid monthly, at the following percentage rates of each Portfolio’s average daily net assets under management by the Subadviser: For the Eagle Series Trust – Eagle Smaller Company Fund: Advisory Fee as % of Average Daily Net Assets of the Entire Portfolio: Average Daily Net Assets Under Management: $0 to $500 million 0.375% $500+ million to $1 billion 0.350% Over $1 billion 0.325% Dated:March 1, 2012
